Case: 09-30775     Document: 00511085803          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-30775
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARK HOLPER,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:08-CR-142-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Mark Holper has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Holper has filed a response. Our independent review of the record,
counsel’s brief, and Holper’s response discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.